Fourth Court of Appeals
                                        San Antonio, Texas
                                               August 22, 2018

                                            No. 04-18-00591-CV

    In re Consert LLC, Christopher Baker, James Kerr, Frank McCamant, and Stephens Inc.

                                      Original Mandamus Proceeding1


                                                    ORDER


Sitting:         Karen Angelini, Justice
                 Luz Elena D. Chapa, Justice
                 Irene Rios, Justice

        On August 21, 2018, relators filed a petition for writ of mandamus. This court believes a
serious question concerning the mandamus relief sought requires further consideration. See TEX.
R. APP. P. 52.8(b). The respondent and the real parties in interest may file a response to the
petition in this court no later than September 7, 2018. Any such response must conform to
Texas Rule of Appellate Procedure 52.4.

        Relators’ Unopposed Emergency Motion to Stay the Trial Court’s Order Compelling the
Production of Certain Documents pending final resolution of the petition for writ of mandamus is
GRANTED.2 The trial court’s August 9, 2018 “Order Partially Granting Plaintiff’s Motion to
Compel Discovery From Defendants (April 27, 2018)” is STAYED pending final resolution of
the petition for writ of mandamus.

    Relators’ Unopposed Motion to File Certain Mandamus Record Documents Under Seal is
GRANTED.

      Relators’ Unopposed Motion to Submit Mandamus Documents Reviewed In Camera
Under Seal is GRANTED.



1
 This proceeding arises out of Cause No. 2017-CI-05787, styled James E. Bennett, et al. v. Roy J. Moore, et al.,
pending in the 150th Judicial District Court, Bexar County, Texas, the Honorable Solomon Casseb III presiding.
2
  In their motion to stay, relators request a temporary stay of the trial court’s order compelling production of “9
unique privileged documents.” Relators do not identify the documents by title, bates number, or otherwise. The real
parties in interest did not oppose the motion to stay.
It is so ORDERED on August 22, 2018.


                                        PER CURIAM




ATTESTED TO: ___________________________________
             KEITH E. HOTTLE,
             Clerk of Court